Matthews, J.
delivered the opinion of the . . court. This action is founded on a written the defendant to pay to the plaintiff the sum of 305 dollars: judgment was rendered in favor of the latter in the district court, from which the former appealed.
The promise, as it appears from the evidence of the case, was made in consequence of *207a transaction which took place between the parties to the suit, relative to timber which the defendant had taken from the land of the plaintiff The defence setup against the right of recovery, is error in the transaction or compromise. The appellant alleges that the land from which he took the timber is not the property of the appellee. He certainly recognis-ed it as belonging to the latter by the compromise, and we are unable to discover any evidence on the record which shews that this recognition was made in error.
Brownson for the plaintiff, Markham 4* Simon for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.